DENY and Opinion Filed April 7, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00178-CV

    IN RE ATKINS BROS. EQUIPMENT CO., INC. AND RICKEY JOE
                        HOOPER, Relators

           Original Proceeding from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-01224-C

                        MEMORANDUM OPINION
                  Before Justices Bridges, Osborne, and Reichek
                           Opinion by Justice Bridges
      Before the Court is relators’ petition for writ of mandamus in which they

contend the trial judge abused her discretion by granting real party in interests’

motions to quash relators’ subpoena duces tecum requesting documents from non-

parties, and relators’ deposition notice duces tecum, which sought the deposition of

and documents from non-parties. We have also received the response filed by real

party in interest, Eminent Medical Center, LLC.

      Entitlement to mandamus relief requires relators to show both that the trial

court clearly abused its discretion, and that relators have no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). After reviewing the petition and the mandamus record, we conclude

relators have not shown they are entitled to the relief requested. Our denial does not

speak to the scope or applicability of In re North Cypress Med. Ctr. Operating Co.,

559 S.W.3d 128 (Tex. 2018), but rather, rests on the breadth of the challenged

requests included in the subpoena duces tecum, and the failure to comply with rule

176.5 regarding service of the deposition subpoena.

       Accordingly, we deny relators’ petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                            /David L. Bridges/
                                            DAVID L. BRIDGES
                                            JUSTICE

200178F.P05




                                          –2–